internal_revenue_service number release date index number ---------------------------------- ----------------------------- ---------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-126840-10 date august legend distributing --------------------------------------------------------------------------------------------------------------- ----------------------------------------------------- ----------------------------------------- controlled --------------- state x shareholder shareholder beneficiary beneficiary beneficiary beneficiary busine sec_1 ----------------------------------------------------- --------------------------------------------- ------------- -------------- ------------------------------------------------------ ----------------------------------------------------------------------- -------------------- ------------------------------------------------------ ---------------------------------------------------------------------- -------------------- -------------------------------------------- -------------------------------------------- ---------------------------------------------- ----------------------------------------- ---------------------------------- plr-126840-10 busine sec_2 aa bb date a dear -------------- -------------------------------- ----- ----- ------------------ this letter is in response to your date request for rulings regarding certain transaction the proposed federal transaction the request and later correspondences is summarized below tax consequences of a proposed that information submitted in your income in the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has reviewed no information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing a state x corporation is treated as an s_corporation for federal_income_tax purposes and is engaged directly in busine sec_1 shareholder and shareholder each own aa shares of distributing common_stock no other classes of distributing stock have been authorized shareholder is a revocable_trust whose beneficiaries are beneficiary and beneficiary shareholder is a revocable_trust whose beneficiaries are beneficiary and beneficiary together the beneficiaries on date a distributing contributed busine sec_2 to controlled a newly formed state x limited_liability_company that authorized and issued bb membership interests to plr-126840-10 distributing controlled is a qualified_subchapter_s_subsidiary qsub for federal_income_tax purposes the financial information submitted by distributing and controlled indicates that busine sec_1 and busine sec_2 each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five years proposed transaction for what are represented to be valid business purposes distributing proposes to distribute all interests in controlled to shareholder in exchange for all of shareholder 1’s stock in distributing the distribution representations the taxpayers have made the following representations in connection with the proposed transaction a b c d e f the fair_market_value of controlled interests and other consideration if any to be received by shareholder will be approximately equal to the fair_market_value of distributing stock surrendered by shareholder in the exchange no part of the consideration to be distributed by distributing in the distribution will be received by shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted with regard to busine sec_1 and busine sec_2 is representative of each business's present operations and with regard to each business there have been no substantial operational changes since the date of the last financial statement submitted following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees neither busine sec_1 nor busine sec_2 nor control of an entity conducting either business will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part the distribution is carried out for the corporate business_purpose of resolving a disagreement between and among the beneficiaries regarding the extent to which future operations should emphasize busine sec_1 or busine sec_2 the plr-126840-10 g h i j k l distribution is motivated in whole or substantial part by this corporate business_purpose the proposed transaction will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled interests entitled to vote or percent or more of the total value of all classes of controlled interests that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of i the total liabilities assumed within the meaning of sec_357 by controlled plus any liabilities to which the transferred assets were subject and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization the liabilities assumed as determined under sec_357 by controlled in the transaction and the liabilities to which the transferred assets were subject were incurred in the ordinary course of business and were associated with the assets being transferred plr-126840-10 m the fair_market_value of the assets of controlled exceeded the amount of its liabilities immediately_after_the_exchange n o p q r s t u v w the aggregate fair_market_value of the assets transferred to controlled in the transaction equaled or exceeded the aggregate adjusted_basis of these assets distributing has neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the proposed transaction are investment companies as defined in sec_368 and iv immediately after the distribution neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 distributing is an s_corporation and controlled is a qsub within the meaning of sec_1361 immediately after the distribution controlled will elect to be an s_corporation pursuant to sec_1362 effective immediately after the distribution there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled none of the persons holding stock membership interests or any equity_interest in either distributing or controlled is a non-resident alien individual a foreign_corporation or a_trust except for trusts meeting the requirements of sec_1361 rulings based solely on the information submitted and the representations made we rule as follows the distribution will cause a termination of controlled's election to be a qsub because controlled will cease to be a wholly-owned subsidiary of an s_corporation for federal_income_tax purposes the distribution will be treated as if controlled is a new plr-126840-10 corporation acquiring all of its assets and assuming all of its liabilities in a deemed contribution the contribution from distributing occurring immediately before the distribution and distributing will be deemed to receive the membership interests in controlled in exchange for the contribution sec_1_1361-5 the contribution followed by the distribution will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset deemed received by controlled will be equal to the basis of such asset in the hands of distributing immediately before its transfer sec_362 the holding_period for each asset deemed received by controlled will include the period during which such asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder upon receipt of controlled interests sec_355 the basis of the controlled interests in the hands of shareholder after the distribution will equal the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled interests received by shareholder in the distribution will include the holding_period of the distributing stock with respect to which it is received provided that the distributing stock is held as a capital_asset in the hands of shareholder on the date of the exchange sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 caveats except as expressly provided herein no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above rulings in particular no plr-126840-10 opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of earnings_and_profits of distributing and controlled or both see sec_355 and sec_1_355-2 or iii whether the distribution is part of a plan or series of related transactions under sec_355 additionally no opinion is expressed regarding issues relating to controlled's subchapter_s_election procedural statements this ruling is directed only to the taxpayers who requested it sec_6110 provides that this private_letter_ruling may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax returns to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching to the return a statement that provides the date and control number plr-126840-10 of this ruling letter pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representative sincerely mark j weiss assistant to the branch chief branch office of associate chief_counsel corporate
